COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF A. G. and K. G.,              §                No. 08-21-00162-CV
  CHILDREN,
                                                   §                  Appeal from the
                         Appellant.
                                                   §                 65th District Court

                                                   §              of El Paso County, Texas

                                                   §               (TC# 2020DCM4548)

                                               §
                                             ORDER

       In order to protect the identity of the minor children who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the children by their initials,

A. G. and K. G., and the parent by initials as well, in all papers submitted to the Court, including

letters, motions, and briefs. See Tex.R.App.P. 9..8. The Court will also refer to the children and

parent by their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 22nd day of September, 2021.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment